Citation Nr: 0529495	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-26 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.W.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from January 1954 to June 
1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In July 2005 the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  At the July 2005 
Board hearing the veteran requested that the record be held 
open for 60 days for the opportunity to submit additional 
evidence and argument in support of his claims.  No 
additional evidence has been forthcoming.

At the July 2005 Board video hearing the veteran's 
representative indicated a desire to reopen the claim of 
service connection for a hernia disability.  This matter is 
referred to the RO for appropriate action.

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed December 1958 rating decision denied 
entitlement to service connection for an acquired psychiatric 
disorder.

2.  Evidence received subsequent to the December 1958 rating 
decision raises a reasonable possibility of substantiating 
the veteran's service connection for an acquired psychiatric 
disorder claim.

3.  An acquired psychiatric disorder was not present during 
the veteran's active military service or within one year 
thereafter, and is not otherwise shown to be related to the 
veteran's military service.


CONCLUSIONS OF LAW

1.  The December 1958 rating decision denying service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the December 1958 rating decision 
is new and material, and the veteran's claim of service 
connection for an acquired psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  The multiple RO decisions issued in 
connection with the appeal have notified the veteran of the 
evidence considered as well as the pertinent laws and 
regulations.  In addition, a letter sent in October 2002 
noted the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to the benefits 
sought and whether the veteran or VA bore the burden of 
producing or obtaining that evidence or information.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA notifications of record essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The Board notes that 
the VCAA notice in this case was provided to the appellant 
prior to the initial AOJ adjudication denying the claims on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records are associated with the 
claims file, as well as VA examinations that addressed the 
veteran's contentions concerning this appeal.  The veteran 
has not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
the appellant's appeal.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

The veteran's claim of service connection for an acquired 
psychiatric disorder (neurotic depressive reaction) was 
originally denied by an unappealed December 1958 rating 
decision.  A claim which is the subject of a prior final 
decision may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In October 2002 the veteran filed an application to reopen 
this claim.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  As the appellant filed his claim 
after this date, the new version (cited below) applies in 
this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes that the evidence of record subsequent to the 
December 1958 rating decision includes a diagnosis of a 
current psychiatric disorder (a current psychiatric disorder 
was not of record at the time of the December 1958 rating 
decision).  As such, the newly submitted evidence does raise 
a reasonable possibility of substantiating this claim, and 
the Board finds that the evidence is new and material under 
38 C.F.R. § 3.156.  As such, the Board will review the 
veteran's claim on a de novo basis.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as a psychosis, will be presumed if they become manifest 
to a compensable degree within the year after service.  38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

An October 1956 service medical record reveals that the 
veteran had depression, insomnia, and thoughts of suicide due 
to problems with his wife and financial difficulties.  The 
diagnosis was neurotic depressive reaction.  It was noted 
that the veteran had a lifelong predisposition of a passive 
dependent personality.  The veteran's March 1957 service 
separation examination noted that the veteran had been 
diagnosed with a neurotic depressive reaction and evaluated 
the veteran's psychiatric system as normal.

A January 1991 VA medical record noted that the veteran 
complained of suffering from depression the prior two to 
three years.  The veteran attributed his depression to 
employment difficulties since 1988.

A June 1992 VA mental disorders examination revealed 
diagnoses including a dysthymic disorder.  A December 2003 VA 
mental disorders examination revealed a diagnosis of major 
depression.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  While the medical records 
indicate that the veteran currently suffers from a 
psychiatric disorder, evaluation performed at the veteran's 
March 1957 separation examination noted no such disability.  
Further, an acquired psychiatric disorder was not diagnosed 
until years following service, and a VA physician (December 
2003) has opined that the veteran's current psychiatric 
disability is not related to his military service.

The Board notes that the December 2003 VA physician made 
references to the veteran's medical history and noted that 
"I don't see anything in there [the veteran's records] that 
suggests that service precipitated, caused, or aggravated 
what he has today."  The December 2003 VA physician's 
opinion is supported by the medical history and was given 
following an examination of the veteran, and the Board also 
notes that there is no contrary opinion of record.

As the medical records reveal that the veteran was not 
diagnosed with a chronic psychiatric disability within one 
year of his separation from active duty service, entitlement 
to service connection under the presumptive provisions of 38 
C.F.R. §§ 3.307, 3.309 are not for application in this case.

The Board has also considered the veteran's statements, 
including his testimony (as well as M.W.'s) given during the 
July 2005 Board video hearing, which have been given weight 
as to his observation for symptoms and limitations caused by 
his psychiatric disabilities.  However, it does not appear 
that the veteran is medically trained to offer any opinion as 
to causation.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 
494-495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the preponderance of the evidence is against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran.  Accordingly, the benefit-of-the-doubt rule is not 
applicable, and the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder is 
reopened.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.


REMAND

The veteran asserts that he has a current back disorder 
related to service, and has indicated that his back problem 
may be related to hernia surgery he underwent during service.  
Service medical records reveal that the veteran made 
complaints of back pain in February and March 1955, and VA 
records reflect a diagnosis of probable degenerative joint 
disease of the low back.

Based on the aforementioned evidence and the veteran's own 
statements, the Board finds that the veteran should undergo a 
VA examination for the purpose of addressing his contentions 
concerning the low back service connection issue.  38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be scheduled for a 
VA spine examination.  The examiner 
should be provided the veteran's entire 
claims file for review.  The examiner 
should offer an opinion, based on a 
review of the record, as to whether it is 
at least as likely as not (a 50 percent 
or more likelihood) that a current low 
back disorder is related to the veteran's 
military service, including the hernia 
surgery that he veteran underwent during 
service.  All indicated studies should be 
performed, and all findings reported in 
detail.

2.  Following the aforementioned 
development, the issue should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


